Filed pursuant to Rule 424(b)(3) Under The Securities Act of 1933 Registration No. 333-145871 PROSPECTUS PLATINUM STUDIOS, INC. 66,255,825 SHARES OF COMMON STOCK This prospectus relates to the resale by the selling stockholders of up to 66,255,825 shares of our common stock presently outstanding. The selling stockholders may be deemed underwriters of the shares of common stock, which they are offering. We will pay the expenses of registering these shares. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We have paid the expenses of preparing this prospectus and the related registration expenses. Our common stock is not traded on any national securities exchange and is not quoted on any over-the-counter market. We intend to begin discussions with various market makers in order to arrange for an application to be made with respect to our common stock, to be approved for quotation on the Over-The-Counter Bulletin Board upon the effectiveness of this prospectus.If our shares become quoted on the Over-The-Counter Bulletin Board, sales will be made at prevailing market prices or privately negotiated prices. The selling stockholders are offering these shares of common stock. Because there is no trading market in our common stock as of the date of this prospectus, the sellingstockholderswill sellshares at a price of $0.20 per share until a public market develops for the common stock. Once a public market develops for the common stock, the selling stockholders may sell their shares of common stock in the public market based on the marketprice at the time of the sale or at negotiated prices or in transaction that are not in the public market. The selling stockholders will receive all proceeds from the sale of the common stock. The selling stockholders and anybroker-dealers or agents that are involved in selling the shares may be deemed to be "underwriters" within the meaning of theSecurities Act in the connection with such sales.For additional information on the methods of sale, you should refer to the section entitled "Plan of Distribution." INVESTING IN THESE SECURITIES INVOLVES SIGNIFICANT RISKS. SEE "RISK FACTORS" BEGINNING ON PAGE4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is January 10, 2008 The information in this Prospectus is not complete and may be changed. This Prospectus is included in the Registration Statement that was filed by Platinum Studios, Inc. with the Securities and Exchange Commission. The selling stockholders may not sell these securities until the registration statement becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. TABLE OF CONTENTS Cautionary Note Regarding Forward-Looking Statements 1 Prospectus Summary 2 Risk Factors 4 Use Of Proceeds 10 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 12 Description Of Business 18 Description Of Property 26 Legal Proceedings 26 Management 26 Executive Compensation 29 Security Ownership Of Certain Beneficial Owners And Management 31 Certain Relationships And Related Transactions 31 Description Of Securities 32 Commission’s Position On Indemnification For Securities Act Liabilities 32 Plan Of Distribution 32 Selling Stockholders 41 Legal Matters 43 Experts 43 Available Information 43 Index to Financial Statements F-1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and any prospectus supplement contain forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. In some cases, you can identify forward-looking statements by words such as "may," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 1 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "risk factors" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms “Platinum Studios”, the “Company”, “we”, “us” and “our” refer to Platinum Studios, Inc. PLATINUM STUDIOS, INC. OUR BUSINESS We are an entertainment company that works with independent comic book creators and small publishers to form an independent library of over 3,800 comic book characters which we adapt and produce for all forms of media.Our library contains characters in a full range of genre and styles.With deals in place with film studios and media players, our management believes we are positioned to become a leader in the creation of new content across all media. We are focused on adding titles and expanding our library with the primary goal of creating new franchise properties and characters.In addition to in-house development and further acquisitions, we are developing content with professionals outside the realm of comic books.We have teamed up with screenwriters, producers, directors, movie stars, and novelists to develop entertainment content and potential new franchise properties.We believe our core brand offers a broader range of storylines and genres than the traditional superhero-centric genre.Management believes this approach is maintained with Hollywood in mind, as the storylines offer the film industry fresh, high-concept brandable content as a complimentary alternative to traditional super hero storylines. Over the next several years, we are working to become the leading independent comic book commercialization producer for the entertainment industry across all platforms including film, television, direct-to-home, publishing, and digital media, creating merchandising vehicles through all retail product lines.Our management believes this will allow us to maximize the potential and value of our owned content creator relationships and acquisitions, story development and character/franchise brand-building capabilities while keeping required capital investment relatively low. Platinum Studios derives revenues from a number of sources in each of the following areas:Print Publishing, Digital Publishing, Filmed Entertainment, and Merchandise/Licensing. We have incurred losses since our inception. For the years ended December 31, 2006 and December 31, 2005, the Company generated revenue of $180,500 and $162,500 respectively.For the same periods, the Company incurred net losses of $4,272,780 and $2,080,915 respectively.For the nine months ended September 30, 2007, we generated revenue of $1,774,917 with a net loss of $3,147,523.At December 31, 2006 and December 31, 2005, total assets were $1,141,088 and $514,720, respectively.Total assets at September 30, 2007 were $883,847. At September 30, 2007, the Company had a working capital deficit of $1,741,695. In the audit report dated July 13, 2007, our auditors noted the financial statements of the Company were prepared assuming the Company will continue as a going concern.Due to the recurring losses from operations and insufficient assets available to fund activities, they expressed a “going concern” opinion reflective of their substantial doubt about the ability of the Company to continue as a going concern. We were founded as a California limited liability company on November 20, 1996.On September 15, 2006, we filed Articles of Incorporation with Statement of Conversion to convert to a California stock corporation.The Plan of conversion provided for the issuance of an aggregate of 135,000,000 shares to the former members of the limited liability company. Our principal offices are located at 11400 W. Olympic Blvd. Suite 1400, Los Angeles, CA 90064 and our phone number is (310) 807-8100. 2 The Offering Common stock offered by selling stockholders Up to 66,255,825 shares, including the following: - up to 49,047,250 shares of common stock issued prior to the date of this prospectus to certain of the selling stockholders pursuant to certain Subscription Agreements in October 2006 for an aggregate purchase price of $4,904,725,less offering costs of $222,518 -17,208,575 shares of common stock issued prior to the date of this prospectus to a selling stockholder pursuant to an agreement dated July 1, 2007 in consideration for relief of long-term debt of $1,625,000 plus interest of $95,857. This number represents 32.92% of our current outstanding stock. Common stock to be outstanding after the offering Up to 201,255,825 shares Use of proceeds We will not receive any proceeds from the sale of the common stock. The above information regarding common stock to be outstanding after the offering is based on 201,255,825 shares of common stock outstanding as of January 9, 2008, which includes the shares being offered by the selling stockholders in this prospectus and 17,208,575 shares issued pursuant to a cancellation of indebtedness agreement dated July 1, 2007. There is currently no public market for our securities. The $0.20 per share offering price of the common stock being sold under this prospectus has been arbitrarily set. This price does not bear any relationship to our assets, book value, earnings or net worth and it is not an indication of actual value. In
